Citation Nr: 0839718	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-07 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus.

2.  Entitlement to service connection for a back condition, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 until his 
retirement in April 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  

The September 2004 rating decision also denied the veteran's 
claims for service connection for right and left knee 
conditions, for right and left hip conditions, and for 
bilateral hearing loss.  Subsequently the veteran was granted 
service connection for each of these disabilities.  
Accordingly, only the issues listed on the title page of this 
decision are currently in appellate status before the Board.

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral pes planus is manifested by characteristic 
callosities, but no marked pronation or marked inward 
displacement or severe spasm of the Achilles tendons on 
manipulation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a September 
2006 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board notes that the VCAA notice was only provided to the 
veteran after the rating decision in this case had been 
promulgated, rather than prior to the initial decision as 
typically required.  However, in a case involving the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the September 2006 VCAA-compliant 
letter the AOJ then subsequently reviewed the claim and 
issued Supplemental Statements of the Case in February 2007 
and July 2008.  Under these circumstances, the Board finds 
that any defect in the VCAA notice has been cured and thus 
resulted in no prejudice to the veteran.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the September 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his pes planus disability, the veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case that 
addressed the initial rating assigned including notice of the 
criteria for higher ratings for this condition, and provided 
the veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess, supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the veteran's service 
treatment records and VA treatment records have been obtained 
and the veteran has been provided VA medical examinations.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran with 
regard to the veteran's claim for an increased initial rating 
for bilateral pes planus.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II.  History and Analysis

The veteran maintains that he is entitled to an initial 
rating in excess of 30 percent for his bilateral pes planus.  
The September 2004 rating decision on appeal granted the 
veteran service connection and a noncompensable rating for 
bilateral pes planus, effective from May 1, 2004.  By a March 
2008 rating decision the RO assigned the veteran a 30 percent 
rating for his pes planus disability, also effective from May 
1, 2004. 

A 30 percent rating for bilateral pes planus requires a 
severe condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

The Board finds that the veteran's bilateral pes planus 
disability has not met the criteria for a 50 percent rating.  
When examined by VA in December 2004, the veteran had severe 
flat feet with hallux valgus.  The veteran was unable to walk 
on the sides of his feet secondary to toe pain bilaterally.  
There was tenderness around the arch area only when pressure 
was applied.  There were no limitations on walking.  The 
veteran complained of pain throughout the arch area and by 
the Achilles tendon after five minutes of standing still.  
The veteran had moderate callus on the medial surface and 
posterior surface of the great toe and on the lateral surface 
of the little toe on the right.  There was greater shoe wear 
pattern in the heel on the lateral surface.  On the left the 
veteran had smaller callus on the lateral surface of the 
great toe.  There was no unusual shoe wear pattern on the 
left.  The veteran had pain on manipulation on the right, but 
not the left.  

When seen for a VA follow-up visit in June 2006, the veteran 
reported that his flat feet were now less painful with use of 
inserts.

On VA examination in September 2006, it was noted that the 
veteran used shoe inserts for treatment of his pes planus.  
The veteran reported pain on the bottom of his feet with 
walking and standing.  It was noted that the efficacy of the 
veteran's corrective shoe inserts was good.  Examination of 
the left foot revealed no swelling, no tenderness, no 
weakness, no malalignment, no pronation, and no pain on 
manipulation.  Examination of the right foot revealed 
tenderness and weakness.  There was no malalignment or 
pronation of the right foot.  There was pain on manipulation 
of the right foot.  The veteran reported that he had lost 
three to four days of work in the last year due to foot and 
back pain.  The examiner stated that the veteran's bilateral 
pes planus had a significant effect on the veteran's 
occupational activities, that the veteran had decreased 
mobility and problems with lifting and carrying, weakness, 
fatigue, and pain.  The veteran reported that he had to stand 
and sort mail at his job for three or four hours prior to 
delivery and that he had to keep a stool nearby so that he 
could sit and get the weight off of his feet every 15-20 
minutes.  The examiner noted that the effects of the 
veteran's pes planus on the most of his daily activities 
ranged from no effect to mild effect.  The pes planus 
prevented the veteran from engaging in sports.

VA podiatry examinations in August 2007 and February 2008 
noted that the veteran had complete loss of medial and 
lateral longitudinal arches bilaterally with weight bearing.  
The veteran also had loss of medial and lateral longitudinal 
arches while at rest.  

A VA joints examination in January 2008 noted that the 
veteran had severe bilateral pes planus.

None of the medical records have shown the veteran to have a 
pronounced condition of either foot manifested by marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement, or severe spasm of the tendo Achilles on 
manipulation.  Accordingly, the criteria for a rating in 
excess of 30 percent have not been met.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reflects that the veteran 
has not required any hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  While the veteran 
has reported that he has lost three to four days of work a 
year due to his pes planus and back disabilities, it has not 
been shown that the pes planus disability has cause 
exceptional interference with employment.  In sum, there is 
no indication that the average industrial impairment from the 
bilateral pes planus disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Since this appeal arose from the veteran's disagreement with 
the rating assigned in connection with his original grant of 
service connection, the potential for the assignment of 
separate, or "staged," ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the veteran has 
not been shown to have met the criteria for an initial rating 
in excess of 30 percent at any time since the grant of 
service connection for bilateral pes planus; therefore staged 
ratings are not for assignment.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus is denied.


REMAND

The veteran claims that he has a back disability that is 
caused by his service-connected orthopedic disabilities.  The 
service treatment records reveal no back disability or 
complaints.  The VA medical records dated from December 2004 
show frequent complaints of back pain.  An April 2006 VA 
outpatient record indicates that the veteran has severe 
deconditioning of the low back resulting in chronic low back 
pain.  VA medical records dated in May 2006 show that the 
veteran had been given a TENS unit for treatment of his back 
pain.

The Board notes that the veteran has been granted service 
connection for bilateral ankle and for left knee disabilities 
as secondary to his service-connected bilateral pes planus.  
The veteran has not had a VA examination of the low back for 
purposes of determining if the veteran has any low back 
disability that is secondary to any of his service-connected 
disabilities, which include bilateral pes planus, bilateral 
ankle disability, bilateral knee disability, and bilateral 
hip disability.  The Board finds that remand for a VA 
examination is necessary to decide the veteran's claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records dated from July 2008 to present.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA orthopedic examination to 
evaluate the nature of any back disorder 
found to be present.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review prior to the examination.  All 
indicated studies should be performed.  
Based on the medical findings and a review 
of the claims folder, the examiner is 
asked to offer an opinion as to whether it 
is as likely as not (50 percent or greater 
likelihood) that any current back disorder 
was caused or aggravated by the veteran's 
service-connected pes planus, ankle, knee 
or hip disabilities.  Reasons and bases 
for all opinions expressed should be 
provided.

3.  Thereafter, if the issue of 
entitlement to service connection for a 
back condition, to include as secondary to 
service-connected disability, remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


